Name: Council Regulation (EEC) No 1117/89 of 27 April 1989 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118 / 10 Official Journal of the European Communities 29 . 4 . 89 COUNCIL REGULATION (EEC) No 1 1 1 7/ 89 of 27 April 1989 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Regulation (EEC) No 804/ 68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 763 /89 (2 ), and in particular Article 5c thereof, Having regard to the proposal from the Commission ( 3 ), HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is inserted in Article 4 of Regulation (EEC) No 857 / 84 : ' la . Spain may apply the first indent of point (a ) in paragraph 1 by granting the producers concerned annual compensation of ECU 6 per 100 kilograms for seven years ; The Community contribution to this compensation shall be restricted to a total of ECU 42 million paid in seven annual instalments none ofwhich may exceed 75 % of the total compensation paid in that year to those entitled to it . The Community contribution shall count as intervention for the purposes of Article 3 of Regulation (EEC) No 729 /70. The compensation and the total amount in ecus shall be converted into national currency at the agricultural conversion rate applying at the beginning of the 1989 /90 marketing year .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1989 . Whereas Regulation (EEC) No 857/ 84 (4 ), as last amended by Regulation (EEC) No 764/ 89 ( 5 ), provides general rules for application of the additional levy ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 857 /84 makes provision for national programmes for the definitive discontinuation of milk production designed to complete the restructuring of production at national or regional level or at the level of the collecting areas ; whereas , given the state of milk production structures in Spain , that provision should be supplemented by a Community financial contribution to such programmes; whereas a ceiling should be set on that contribution, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1989 . For the Council The President J. BARRIONUEVO PENA ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 ( 2 ) OJ No L 84 , 29 . 3 . 1989 , p. 1 . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p . 42. ( «) OJ No L 90 , 1 . 4 . 1984 , p . 13 . ( J ) OJ No L 84 , 29 . 3 . 1989 , p. 2 .